Citation Nr: 1813729	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1962 to August 1964, and from January 1970 to February 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has a combined service connected disability rating of 90 percent; he is service connected for angina pectoris bilateral hearing loss; post traumatic stress disorder, right knee disability, tinnitus and post-operative pilonidal cyst.  

2.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

Entitlement to a TDIU is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2017).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2017).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2017).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2017).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2017).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran's service-connected disabilities include: angina pectoris rated at 60 percent, bilateral hearing loss rated at 50 percent, PTSD rated at 50 percent, right knee disability rated at 10 percent, tinnitus rated at 10 percent and post-operative cyst rated zero percent.  The Veteran's combined disability rating is 90 percent.  Thus, the threshold requirements for a TDIU were met August 30, 2012.  38 C.F.R. § 4.16(a) (2017).

With the threshold requirements satisfied, the Board finds that the available evidence shows the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

During the October 2013 VA PTSD examination, the examiner indicated the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He reported working as a delivery driver, security officer and warehouse worker until he retired in 2005. 

In a July 2013 VA examination for his knees, the Veteran reported extreme discomfort and increasing pain.  The examiner found that he would have pain with squatting, prolonged walking and climbing. 

Interview based METs testing from the July 2013 VA examination for heart conditions, indicated that the Veteran would experience angina, dyspnea and fatigue at greater than 3-5 METs; which is consistent with activities such as light yard work, mowing the lawn and brisk walking.  The Veteran complained of discomfort and chest pain with moderate physical exertion. 

As for his bilateral hearing loss and tinnitus, the July 2013 examiner diagnosed Sensorineural hearing loss and tinnitus.  The Veteran reported that he had trouble hearing whenever there is background noise or when people are far away; however, hearing aids have alleviated some of those problems.  

A November 2015 VA mental health treatment note indicated the Veteran assumed a position as quartermaster for Veterans of Foreign Wars (VFW) and stated that it felt like a full time job.  In December 2017, the Veteran indicated that this was a miscommunication; he told his mental health provider that he was learning the paperwork after the quartermaster died and it seemed like a full-time job.  He felt that he would never be able to hold the position due to the stress.  A letter submitted in November 2017, from the post commander of VFW stated that the Veteran had never served as the quartermaster. 

In his March 2016 TDIU application, the Veteran indicated that he left his job because of his disabilities and last worked full-time in May 2005.  He reported that since becoming too disabled to work, he did not try to obtain employment and apart from graduating from high school, he did not have any education or training before or after leaving his position. 

In his May 2016 Form 9, the Veteran indicated that he worked at the VFW bingo game once per week but was unable to continue because of the stress and problems walking due to his knee condition.  He also noted that he had trouble sleeping through the night due to PTSD symptoms and his right knee was getting worse.  He reported he quit working in May 2005, after a stent was placed in his heart.   

A May 2016 letter from a VFW commander indicated the Veteran's disabilities prevented him from volunteering. 

The record contains multiple reports of VA examinations throughout the pendency of the Veteran's claims for increased ratings.  Although most of the reports did not directly address whether the particular disability being evaluated prevented employment, it was found that he would experience certain limitations, such as an inability to engage in more than moderate physical activity.  He would also have problems standing or walking for prolonged periods, bending, and lifting.  Further, after evaluating his mental health condition, a VA examiner noted that he had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood. 

The Board notes that the Veteran's previous employment included delivery driver, security guard and warehouse worker, which would require walking, standing, bending and lifting, all of which are impeded by his service connected heart disease and knee disability.  At the same time, his occupational and social functioning is reduced by mental health impairment which produces difficulty in maintaining effective work relationships, and he has difficulty hearing people in a noisy environment.  When combined with the limits imposed by someone with only a high school degree, which he would have completed more than a half century ago, the Board concludes that with the resolution of reasonable doubt in favor of the Veteran, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

Based on the foregoing, the Board finds that the evidence indicates the Veteran's service-connected disabilities are sufficiently severe to render him unable to maintain any form of substantially gainful employment consistent with his occupational background.  Accordingly, granting of a TDIU is warranted.


ORDER

A TDIU is granted. 



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


